655 S.E.2d 718 (2007)
STATE
v.
Lee Wayne HUNT.
No. 565P07.
Supreme Court of North Carolina.
November 29, 2007.
Kenneth S. Broun, Richard A. Rosen, I. Beverly Lake, Jr., for Hunt.
Edward W. Grannis, Jr., District Attorney for State.
The following order has been entered on the motion filed on the 28th day of November 2007 by State of NC for Extension of Time to File State's Response:
"Motion Allowed. State of NC shall have up to and including the 14th day of December 2007 to file and serve his/her Response with this Court. By order of the Court in conference this the 29th day of November 2007."